DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 2, 3, 5-10 and 12-20, the cancellation of claims 1, 4 and 11, and the addition of claims 21-23 received 12/29/2020. Claims 2, 3, 5-10 and 12-23 are currently pending. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. No new grounds of rejection are applied.
Allowable Subject Matter
Claims 2, 3, 5-10 and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest an illumination optical unit configured to illuminate an object field, the illumination optical unit comprising: an optical rod comprising: an end-side entrance area for illumination light; and an end-side exit area for the illumination light, the end-side exit area opposing the end-side entrance area; and an optical correction element separate from the optical rod, wherein: the optical rod is configured so that, during use, the illumination light is mixed and homogenized at lateral walls of the optical rod by multiple instances of total internal reflection; and the end-side exit area of the optical rod and the optical correction element are configured so that, when illuminating the object field, the end-side exit area of the optical rod and the optical correction element correct a field-dependence of an illumination angle distribution.
Brotsack (US 2007/0285644 previously cited) teaches an illumination optical unit configured to illuminate an object field (fig. 1 par. 60), the illumination optical unit comprising: 
an optical rod 34 (fig. 2 par. 62) comprising: 
an end-side entrance area for illumination light (fig. 2); and 

wherein: 
the optical rod 34 is configured so that, during use, the illumination light is mixed and homogenized at lateral walls of the optical rod by multiple instances of total internal reflection (fig. 2 par. 62, multiple internal reflection is implicit in the disclosure of a rod homogenizer); 
the illumination optical unit comprises a correction area 44” configured so that, when illuminating the object field, the correction area corrects a field-dependence of an illumination angle distribution (par. 37, angular distribution of the coma rays and/or a desired angular distribution in the mask plane). 
the correction area 44” is in a region of the end-side exit area of the optical rod (fig. 4 par. 67 as discussed above); and 
the correction area 44” simultaneously represents the end-side exit area from the optical rod (fig. 4 par. 67 as discussed above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/5/2021